                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

                                   JUDGMENT IN A CIVIL CASE

LUCAS CRANOR, individually and on behalf              )
of all others similarly situated,                     )
                                                      )
                      Plaintiff,                      )
                                                      )
      vs.                                             ) Case No. 18-00628-CV-W-FJG
                                                      )
THE ZACK GROUP, INC., et al.,                         )
                                                      )
                      Defendants.                     )
                                                      )

      Jury Verdict.   This action came before the Court for a trial by jury. The issues have been tried and the
      jury has rendered its verdict.

X     Decision by Court. This action came before the Court. The issues have been determined and a decision
      has been rendered.


      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

      Plaintiff’s motion for order granting final approval of class action settlement, is hereby GRANTED. It is
      further


      ORDERED that

      Plaintiff’s motion for attorney fees and incentive payment, is hereby GRANTED in the amounts and terms
      as set forth in the Order. It is further


      ORDERED that

                 The Court hereby certifies the Settlement Class for settlement purposes.

                 The Court hereby approves the plan of distribution for the Settlement Fund as set forth in the
                  agreement.

                 As of the Effective Date, the Plaintiff and each and every one of the Settlement Class Members
                  unconditionally, fully and finally release and forever discharge the Released Parties from the
                  Released Claims as fully set forth in the Agreement.




        Case 4:18-cv-00628-FJG Document 85 Filed 05/18/20 Page 1 of 2
                   The settlement agreement and any and all negotiations, documents, and discussions
                    associated with it will not be deemed or construed to be an admission or evidence of any
                    violation of the Telephone Consumer Protection Act or any other statute, law, rule, regulation
                    or principle of common law or equity, or of any liability or wrongdoing by Zack Group or Lynn
                    Care or the truth of any of the claims.

                   If for any reason whatsoever this Settlement fails to become effective for any reason, the
                    certification of the Settlement Class shall be void.

                   In the event for any reason, the settlement agreement is terminated or fails to become effective,
                    then it shall be null and void, and no stipulation, representation or assertion of fact made in the
                    settlement agreement or in the Term Sheet may be used by any Party.

                   In the event that any provision of the Agreement or this Final Approval Order is asserted by
                    Zack Group or Lynn Care as a defense in whole or in part to any claim, or otherwise asserted
                    in any other suit, action or proceeding brought by a Settlement Class Member or any person
                    actually or purportedly acting on behalf of any Settlement Class Member(s), that suit, action or
                    other proceeding shall be immediately stayed and enjoined until this Court or the court or
                    tribunal in which the claim is pending has determined any issues related to such defense or
                    assertion. It is further



       ORDERED that

       This case is hereby dismissed with prejudice, without any costs to any party, except as expressly provided
       for in the settlement agreement.




 May 18, 2020                               Paige Wymore-Wynn
Date                                     Clerk


Entered on   May 18, 2020                   /s/ Christy Anderson
                                         (By) Deputy Clerk




         Case 4:18-cv-00628-FJG Document 85 Filed 05/18/20 Page 2 of 2
